Citation Nr: 0615738	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-09 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a post-traumatic stress 
disorder (PTSD).

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric 
disorder, to include PTSD, as a result of VA medical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and a VA counselor


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1975 to October 
1976.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2002 rating action that denied service 
connection for PTSD; the veteran filed a Notice of 
Disagreement (NOD) later that month.  This appeal also arises 
from a January 2003 rating action that denied service 
connection for an acquired psychiatric disorder, other than 
PTSD; the veteran filed a NOD subsequently that month.  In 
January 2003, the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of the 
hearing is of record.  The RO issued a Statement of the Case 
(SOC) on both issues in February 2003, and the veteran filed 
a Substantive Appeal later that month.  

This appeal also arises from a July 2003 rating action that 
denied compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to 
include PTSD, as a result of VA medical treatment; the 
veteran filed a NOD subsequently that month.  In January 
2004, the veteran and a VA counselor testified at a RO 
hearing before a DRO; a transcript of the hearing is of 
record.  The RO issued a SOC in April 2004, and the veteran 
filed a Substantive Appeal later that month.

In August 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO issued Supplemental SOCs (SSOCs) in September and November 
2005 that continued the denial of the claims, and returned 
these matters to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on each of the claims on appeal has been 
accomplished.

2.  The competent and persuasive evidence establishes that a 
personality disorder pre-existed service and was not 
aggravated in service.

3.  Bipolar disorder, an acquired psychiatric disorder, was 
not present in service or for many years thereafter, and the 
competent and persuasive evidence establishes no nexus 
between that disorder and military service.

4.  The veteran's PTSD has only been associated with pre-
service childhood abuse, and there is no medical indication 
that she has PTSD that is related to her military service. 

5.  The sole competent and persuasive medical evidence to 
address the matter establishes that the veteran does not have 
an acquired psychiatric disorder, to include PTSD, as a 
result of VA medical treatment.




CONCLUSIONS OF LAW

1.  A personality disorder is not a disease for compensation 
purposes.  38 C.F.R. §§ 3.303(c) and  4.9 (2005). 

2.  The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2005).

3.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric 
disorder, to include PTSD, as a result of VA medical 
treatment, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 
3.800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

January 2002 and May 2003 pre-rating RO notice letters 
informed the appellant and her representative of the criteria 
for establishing service connection and entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, respectively, and those letters along 
with a February 2002 RO letter informed them of VA's 
responsibilities regarding notification and assistance due 
the appellant in the claims.  Moreover, through the April 
2002 and January 2003 rating actions, the February 2003 SOC, 
the July 2003 rating action, the April 2004 SOC, and the 
September and November 2005 SSOCs, the RO notified the 
veteran and her representative of the law and regulations 
governing entitlement to the benefits sought on appeal, the 
evidence that would substantiate her claims, and the evidence 
that had been considered in connection with her appeal.  May 
2003 and August 2004 RO letters specifically informed them of 
VA's responsibilities to notify and assist the appellant in 
her claims.  After each, they were afforded an opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claims, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, the aforementioned 2002, 2003, and 2004 RO 
letters provided notice that VA would make reasonable efforts 
to help her get evidence necessary to support her claims, 
such as medical records (including private medical records), 
if she gave it enough information, and, if needed, 
authorization, to obtain them.  The August 2004 RO letter 
further specified what records VA was responsible for 
obtaining, to include Federal records, and reiterated the 
type of records that VA would make reasonable efforts to get; 
that letter also requested that the veteran furnish any 
evidence that she had in her possession that pertained to her 
claims.  The Board finds that these letters satisfy the 
statutory and regulatory requirement that VA notify the 
claimant what evidence, if any, will be obtained by her and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the April 2002 and January and July 2003 
rating actions on appeal.  However, the Board finds that, in 
this appeal, any delay in issuing the 38 U.S.C.A. § 5103(a) 
notice did not affect the essential fairness of the 
adjudications, in that her claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No.  05-7157 (Fed. Cir. Apr. 5, 2006).  As indicated above, 
the rating actions, RO letters, SOCs, and SSOCs issued 
between 2002 and 2005 collectively explained to the veteran 
what was needed to substantiate her claims, as well as the 
relative responsibilities of the parties; after each, she was 
afforded an opportunity to provide information and/or 
evidence pertinent to the claims.  As a result of RO 
development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's most recent August 
2004 notice letter and additional opportunities to provide 
information and/or evidence, the RO readjudicated the 
veteran's claims on the basis of all the evidence of record 
in September and November 2005, as reflected in the SSOCs.

Hence, the Board finds that any VA failure to fulfill VCAA 
notice requirements prior to the RO's initial adjudication of 
each claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In 
connection with the claims for service connection and for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, the RO has not provided any notice to the 
veteran regarding the degree of disability or effective date.  
However, as the Board's decision herein denies the claims for 
service connection and for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151, no disability rating or 
effective date is being assigned; accordingly, there is no 
possibility of prejudice to her under the notice requirements 
of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate her claims.  As a result, 
extensive service and post-service VA medical records through 
2005, and medical records underlying the Social Security 
Administration (SSA) award of disability benefits have been 
associated with the claims file.  In February and May 2003, 
the veteran was afforded comprehensive VA psychiatric 
evaluations in connection with her claims, reports of which 
are of record.  The transcripts of January 2003 and January 
2004 RO hearings are also of record.  Significantly, neither 
the veteran nor her representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In May 2003, the veteran stated that she had no 
new evidence to submit.  The record also presents no basis 
for further developing the record to create any additional 
evidence in connection with either of the matters currently 
under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of each of the 
claims on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  



II.  Background

A review of the service medical records discloses that the 
veteran denied a history of depression or excessive worry, 
loss of memory or amnesia, and nervous trouble of any sort on 
June 1975 pre-induction examination, and psychiatric 
examination was then normal 

An August 1976 psychiatric evaluation revealed no psychosis 
or neurosis.  The veteran was described as an outspoken 
person who was insecure with herself, which insecurity was 
the result of mixed feelings of love and anger toward her 
father, who she felt rejected her.  She was also deeply 
identified with her mother who died in 1975, which left 
unresolved feelings of grief.  During high school, she 
encountered disciplinary problems due to smoking, truancy, 
and fighting.  She was married to a man who physically abused 
her.  Her military history reflected that she joined for the 
benefits and to make herself part of something of which she 
could be proud.  On February 1976 psychiatric evaluation, she 
verbalized a dislike of her job in the service, which was 
depressing to her.  More recently, she had been seen as a 
problem drinker, and utilized alcohol as a means of treating 
her depression.  Due to her unhappiness in her job, she had 
considered going absent without leave or separating from 
service.  The clinical impression was adjustment reaction of 
adult life manifested by nausea, diarrhea, and depression; 
occupational maladjustment; and problem drinker.

On September 1976 separation examination, the veteran denied 
a history of loss of memory or amnesia, and nervous trouble 
of any sort; the examiner noted that she had attempted 
suicide in 1975 by inflicting cuts on both wrists, and was 
treated, with no further attempts.  Current psychiatric 
examination was normal.   

Post service, SSA records show that the veteran was awarded 
disability benefits from September 1990 to November 1998 due 
to organic mood and personality disorders.  The medical 
evidence considered showed that the veteran suffered a right 
parietal arteriovenous malformation (AVM) rupture in 1991 
that required surgery, following which she had significant 
problems with confusion and other mental difficulties.  The 
SSA determined that her health had considerably improved by 
November 1998, such that there was no evidence of any 
medically-determinable impairment which would be expected to 
interfere with work or daily life, and she had regained the 
ability to do a full range of work and daily activities 
without any limitation imposed by a medically-determinable 
impairment.  

The veteran was evaluated at a VA medical facility in 
November 1991 for postoperative residuals of a right AVM 
rupture with craniotomies in January and February 1991, and 
poly-drug abuse.  Neuropsychological evaluation revealed a  
20-year history of poly-substance abuse that the veteran 
stated made her forget her stressors, including a physically 
and emotionally abusive father.  At the age of 16, she cut 
her wrists superficially in a suicidal gesture aimed toward 
her father.  She stated that she left military service 
because she was still grieving over her mother's death, and 
was abusing drugs and alcohol heavily.  She married a man who 
was a substance abuser and abused her as well, and reported 
that, while pregnant, she planned a suicide by hanging, but 
changed her mind at the last minute.  Neuropsychological 
testing revealed normal language testing and overall 
intellectual capability; mildly impaired executive functions 
such as cognitive flexibility, planning, and foresight; 
consistent indication of impulsivity and difficulties in 
visual planning; moderately impaired visuospatial function; 
and visual memory impairment.  The findings were consistent 
with classic right parietal lobe damage, as well as 
dysfunction of the right temporal region involving mesial 
structures, and more subtle right frontal dysfunction.  The 
veteran also met the criteria for a borderline personality 
disorder, which was likely to have been present premorbidly.  
A physician's conclusion was that the veteran premorbidly 
demonstrated a pattern of impulsive, irresponsible, and 
reckless behavior, poly-substance abuse, and affective 
instability, and that the AVM rupture and surgery had left 
her with mild visuospatial deficits.       

The veteran was discharged from a VA domiciliary in December 
1991 with diagnoses including homelessness and poly-substance 
abuse.

On July 1992 medical appraisal by R. Whittenburg, M.D., for 
the New Hampshire Department of Education, Division of 
Vocational Rehabilitation, the primary diagnosis was AVM with 
history of 3 episodes of intra-cerebral bleeding and 
resultant strokes, and the secondary diagnoses were cognitive 
disorder (related to brain damage), and mild visual disorder 
related to strokes.  Other medical conditions which might 
interfere with vocational functioning were a borderline 
personality disorder and a history of alcohol dependence. 

On January 2000 VA outpatient psychosocial evaluation, the 
veteran gave a history of physical and sexual abuse by her 
step-father during her youth, and alcohol and drug abuse.  
After examination, the initial diagnostic impressions 
included rule-out bipolar disorder; PTSD; and grade 6 AVM 
rupture, repaired.  The subsequent record documents regular 
follow-up mental health clinical evaluations to 2004.  The 
diagnoses in November 2001 were dysthymia, and rule-out PTSD 
(secondary to childhood abuse).  In January 2002, the 
diagnosis was recurrent depression.  

In a May 2002 statement, a VA Vet Center counselor related 
the veteran's history of physical, sexual, and emotional 
abuse by her step-father.

On February 2003 VA psychiatric examination, the examiner 
reviewed the veteran's service and post-service medical 
records, and opined that her behavior noted in post-service 
VA outpatient records was typical of a borderline 
personality: there was much anger and entitlement, as well as 
periods when she idealized her treatment providers, and then 
quickly demoted them to being no good and wanting to see 
someone else.  The veteran gave a history of emotional, 
verbal, physical, and sexual abuse in childhood, and smoking 
marijuana daily.  After mental status examination, the 
diagnoses were bipolar disorder; cannabis, alcohol, heroin, 
and cocaine dependence; PTSD by history; and personality 
disorder with borderline, narcissistic, histrionic, and 
schizotypal features.  The physician opined that none of the 
diagnosed disabilities had their onset in service; and that 
cannabis, alcohol, heroin, and cocaine dependence and the 
personality disorder existed prior to service, and were not 
exacerbated or aggravated by service.  The doctor observed 
that it was clearly well-documented in the claims file that 
the veteran acted in service in the same way that she acted 
prior to service.    

In May 2003, the same physician who examined the veteran in 
February considered the question of whether any psychiatric 
disability was aggravated by her VA medical treatment prior 
to March 1999.  After reviewing the claims file, the doctor 
opined that it was evident that no psychiatric disorder was 
due to or aggravated by the VA's hospital care, medical or 
surgical treatment, or examination, and that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in giving any hospital care, medical or surgical treatment, 
or examination.  He reiterated that the veteran suffered from 
a personality disorder with borderline, narcissistic, 
histrionic, and schizotypal features, which explained why she 
would have concerns that she was being deceived by VA medical 
practitioners with regard to her psychiatric treatment.

In a September 2004 statement, a VA Vet Center counselor 
noted the veteran's history of physical and sexual abuse by 
her stepfather in her youth, that she sought help for 
depression in service, and that she was currently being 
treated for recurrent major depression and PTSD.

In an October 2005 statement, the veteran's treating VA 
physician noted her history of sexual abuse by her step-
father prior to service, and the development of major 
depressive symptoms that were not treated.  The doctor also 
stated that the veteran suffered major depressive and PTSD 
symptoms in service, for which she was not treated, and that 
a review of her military history might help clarify the 
issues.

II.  Analysis

A.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131.  Service connection requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski,    2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  38 C.F.R. § 3.303(d). 

Considering the evidence in light of the above-noted legal 
authority, the Board finds that the criteria for service 
connection any currently diagnosed psychiatric disorder 
simply are not met.  

Initially, the Board notes that a February 2003 VA examiner 
diagnosed a personality disorder with borderline, 
narcissistic, histrionic, and schizotypal features that 
existed prior to service.  The Board points out that 
congenital or developmental abnormalities-to include 
personality disorders-are  not considered "diseases or 
injuries within the meaning of applicable legislation" and, 
hence, do not constitute disability for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  While service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993)), there is no medical evidence 
that such occurred here.  On the contrary, the February 2003 
examiner clearly opined that the diagnosed personality 
disorder was not exacerbated or aggravated in service, 
observing that the claims file clearly documented that she 
acted in service in the same way that she acted prior to 
service.  

The record also reflects a diagnosis of bipolar disorder.  
However, that condition was first diagnosed in 2000, many 
years post service, and that the competent and persuasive 
evidence does not establish a nexus between any such disorder 
and the veteran's military service.  

Although the veteran complained of depression in service, an 
August 1976 psychiatric evaluation reflected no psychosis or 
neurosis, and the clinical impression was adjustment reaction 
of adult life.  Moreover, she was psychiatrically normal on 
September 1976 separation examination.  In February 2003, a 
VA physician diagnosed a bipolar disorder, but opined that it 
did not have its onset in service.  The Board notes that the 
latter 2003 VA medical opinion is the sole evidence of record 
addressing the matter of a medical nexus between the bipolar 
disorder first diagnosed post service, and the veteran's 
military service, and the Board accords it great probative 
value, inasmuch as it was arrived at following the examiner's 
comprehensive review of the service and post-service medical 
records, and current examination of the veteran.  

While, in October 2005, the veteran's treating VA physician 
noted that she suffered major depressive symptoms prior to 
service as well as in service, these comments do not in any 
way rebut the February 2003 examiner's opinion.  Rather, 
these comments appear to be reiterations of the veteran's 
reported history.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence tht is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute a competent 
medical opinion).  Indeed, the fact that that physician 
suggested that a review of the veteran's military history 
might help to clarify the issues indicates that she had not 
then reviewed any service records, nor was she then providing 
an opinion as to medical nexus.  

Finally, the Board notes that, in addition to personality 
disorder and bipolar disorder, the post-service records also 
includes references to PTSD.  Pursuant to 38 C.F.R. 
§ 3.304(f), service connection for PTSD requires a current 
medical diagnosis of PTSD rendered in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible evidence that the claimed in-service stressor 
actually occurred.  

However, the Board finds that, here, service connection for 
PTSD is not warranted in the absence of any competent 
evidence that the veteran PTSD is related to her military 
service.  Here, the examiners have only related any such PTSD 
to pre-service childhood abuse.  As indicated above, service 
connection for PTSD requires a current medical diagnosis of 
PTSD rendered in accordance with 38 C.F.R. § 4.125, and a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; this criteria clearly 
underscores the requirement that PTSD for which service 
connection is sought must be service-related .  However, in 
this case, the record documents PTSD only secondary to 
childhood abuse, with no diagnosis or assessment of any PTSD 
related to the veteran's military service, and neither the 
veteran nor her representative have presented or alluded to 
the existence of any such diagnosis or assessment.  Thus, the 
first two criteria of 38 C.F.R. § 3.304(f), both pertinent to 
the question of diagnosis, are not met.  As such, the 
remaining criterion for establishing service connection for 
PTSD-whether there is credible evidence that an in-service 
stressor occurred-need not be addressed. 

In addition to the medical evidence, the Board has considered 
the appellant's assertions and hearing testimony; however, 
this evidence does not provide any basis for allowance of the 
claim.  While the veteran may well believe that she has 
psychiatric problems that are related to her military 
service, and she is competent to offer evidence as to facts 
within her personal knowledge, such as her own symptoms, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38  (1994).  As a layman without the 
appropriate medical training or expertise, the appellant 
simply is not competent to render a probative (persuasive) 
opinion on such a medical matter.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).   Hence, her own 
assertions in this regard have no probative value.  The Board 
also points out that it cannot exercise its own independent 
judgment on medical matters.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991).

For all the foregoing reasons, the Board finds that the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as competent and 
persuasive evidence simply does not support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Compensation Benefits Pursuant to the Provisions of 
38 U.S.C.A. § 1151

Under the applicable criteria, compensation under 38 U.S.C.A. 
§ 1151 shall be awarded for a veteran's qualifying additional 
disability in the same manner as if such additional 
disability was service connected.  A qualifying disability is 
one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any 
law administered by VA, and the proximate cause of the 
disability was          (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonable foreseeable.  38 U.S.C.A. § 1151(a). 

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).

In determining that additional disability exists, a veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition that the specific medical or 
surgical treatment was designed to relieve.  Compensation 
will not be payable for the continuance or natural progress 
of disease or injuries for which the hospitalization, etc., 
was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment, or examination, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).

The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination.  VA considers 
each involved body part separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. 
§ 3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent.  
38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In this case, the veteran contends that she currently suffers 
from an acquired psychiatric disorder, to include PTSD, as a 
result of VA medical treatment. However, considering the 
evidence of the record in light of the governing legal 
authority, the Board concludes that the competent and 
persuasive medical evidence establishes that no such benefits 
are warranted.  

The Board finds that the May 2003 VA physician's opinions 
that the veteran had no psychiatric disorder that was due to 
or aggravated by the VA's hospital care, medical or surgical 
treatment, or examination, and that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in giving any hospital care, medical or surgical treatment, 
or examination, are supported by the doctor's comprehensive 
review of the documented medical evidence, and clearly 
explained reasons and bases.  Thus, the Board considers the 
2003 VA physician's report to be of great probative value and 
dispositive of the veteran's contentions in this matter on 
appeal, inasmuch as it is the sole competent evidence to 
address the matter.  Significantly, neither the veteran nor 
her representative has presented or alluded to the existence 
of any medical evidence or opinion that supports her 
contentions.     

The Board has considered the veteran's contentions and 
hearing testimony that she currently suffers from an acquired 
psychiatric disorder, to include PTSD, as a result of VA 
medical treatment.  However, as a layman without the 
appropriate medical training and expertise, she is not 
competent to render a probative opinion on a medical matter.  
See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. 
App. at 492.  See also Routen, 10 Vet. App. at 186 (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  The Board also points out that it cannot 
exercise its own independent judgment on medical matters.  
See Colvin, 1 Vet. App. at 173.  

As the sole competent medical evidence in this case 
establishes that the veteran does not have an acquired 
psychiatric disorder, to include PTSD, as a result of VA 
medical treatment, the Board finds that the criteria for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 are not met, and the claim on appeal must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Compensation benefits,  pursuant to the provisions of 
38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to 
include PTSD, as a result of VA medical treatment is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


